Citation Nr: 1444308	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for a right ankle strain with non-union of fractured OS tibiale (herein referred to as "right ankle disability"), in effect from September 2, 2009, to August 31, 2010.

3.  Entitlement to a rating in excess of 20 for a right ankle disability from September 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to May 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the decision, the RO denied service connection for PTSD and granted a temporary total disability rating under 38 C.F.R. § 4.30 for a period of convalescence following right ankle surgery from March 19, 2010, to June 30, 2010, and a 20 percent rating from July 1, 2010.  

In a September 2011 rating decision, the RO granted a temporary total disability rating under 38 C.F.R. § 4.30 effective from September 2, 2009, to August 31, 2010, and a 20 percent rating from September 1, 2010.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  VBMS contains no documents regarding the Veteran.  Virtual VA includes VA treatment records and a copy of the February 2014 hearing transcript.  

The issues of entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30, and to an increased rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the February 2014 hearing, the Veteran and his representative withdrew the appeal as to the issue of entitlement to service connection for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

ORDER

The appeal for the issue of entitlement to service connection for PTSD is dismissed.  


REMAND

This appeal arises from the Veteran's contentions that the temporary disability rating for the period of convalescence following right ankle surgery should have been longer, and that he is entitled to a higher disability rating for his right ankle disability.  See July 2010 notice of disagreement.  In September 2011, the RO issued a statement of the case regarding the increased rating claim, but not the period of convalescence.  Although the RO granted an extension of the temporary total disability rating to August 31, 2010 (see September 2010 rating decision), the Veteran did not indicate that he was satisfied by this decision.  Therefore, this issue remains on appeal and the notice of disagreement remains unprocessed.  An unprocessed notice of disagreement should be remanded, not referred, to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

In addition, the Board finds that another VA examination is needed because the December 2012 VA examination was inadequate.  The examination report indicates that the Veteran's claims file was not available for review.  In addition, there are several inconsistencies in the report.  Notably, the examiner indicated that the Veteran did not have additional limitation in ROM [range of motion] of the ankle following repetitive testing (Section 6(a)), but noted that dorsiflexion was limited to 0 degrees after repetitive testing (Section 5(a)) as opposed to 15 degrees before repetitive testing (Section 4(b)).  

The examiner also indicated that ankylosis was present in plantar flexion and dorsiflexion (Section 10).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The examiner's finding of ankylosis in both plantar flexion and dorsiflexion does not make sense and is inconsistent with range of motion findings that indicated that some, albeit limited, mobility existed in the ankle joint.

Finally, the examiner noted that an October 2009 CT scan revealed nonunion of calcaneus and ossific fragments (Section 16(b)); however, the examiner did not indicate that the Veteran had malunion of the calcaneus or talus (Section 11).  No explanation was given for this apparent discrepancy.  

Based on the foregoing, the Board finds that the December 2012 VA examination is inadequate to evaluate the Veteran's service-connected right ankle disability and that a remand is necessary for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to right ankle surgery, in effect from September 2, 2009, to August 31, 2010.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

2.  Obtain any outstanding treatment records for the Veteran from the VA North Texas Health Care System dated since October 2012.  If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the foregoing development has been completed, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right ankle disability.  The appropriate Disability Benefit DBQ should be utilized.  The examiner should discuss the effect of the disability on his occupational functioning and daily activities.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


